2
1




                                  NONPRECEDENTIAL DISPOSITION
                                    To be cited only in accordance with
                                             Fed. R. App. P. 32.1



                       United States Court of Appeals
                                         For the Seventh Circuit
                                         Chicago, Illinois 60604

                                        Submitted December 5, 2013∗
                                        Decided December 26, 2013


                                                   Before

                                     FRANK H. EASTERBROOK, Circuit Judge

                                     ILANA DIAMOND ROVNER, Circuit Judge

                                     DAVID F. HAMILTON, Circuit Judge



    No. 13-2451                                                      Appeal from the United
    UNITED STATES OF AMERICA,                                        States District Court for the
           Plaintiff-Appellee,                                       Eastern District of Wisconsin.

             v.                                                      No. 03-CR-23
                                                                     C.N. Clevert, Jr., Judge.
    AUZIO HEWLETT,
           Defendant-Appellant.




                                                    Order

        The United States’ motion for summary affirmance is granted.

       Last year we held that the district court had properly denied Auzio Hewlett’s
    motion under 18 U.S.C. §3582(c)(2) seeking a lower sentence. We observed that Hewlett,



    ∗ This successive appeal has been submitted to the original panel under Operating Procedure 6(b). After
    examining the briefs and the record, we have concluded that oral argument is unnecessary. See Fed. R.
    App. P. 34(a); Cir. R. 34(f).
No. 13-2451                                                                    Page 2

whose sentence was set by a statutory minimum, could not receive any benefit from a
reduction in the range under the Sentencing Guidelines.

   Hewlett then filed another §3582(c)(2) motion, the district court denied it again, and
Hewlett appealed again. We affirm again.

     United States v. Redd, 630 F.3d 649 (7th Cir. 2011), holds that §3582(c)(2) authorizes
only one motion, per prisoner, per retroactive change in the Guidelines. Redd required
the district court to deny this successive motion. Moreover, the only support that
Hewlett offered for his new motion—the decision of a panel in United States v. Blewett,
719 F.3d 482 (6th Cir. 2013), is incompatible with the law of this circuit, see United States
v. Foster, 706 F.3d 887 (7th Cir. 2013), and has been repudiated by the Sixth Circuit itself.
See United States v. Blewett, 2013 U.S. App. LEXIS 24018 (6th Cir. Dec. 3, 2013) (en banc).

                                                                                   AFFIRMED